15 ')@1‘§1 ~0| ,O£ OL/
9 D 1=
”//04/ " ......... " *§".

' . . . n . /”/, C 0 ,\ \
MR. DAVIS: ~Au right I’d wet like the record re reflect m 5593, 5594,/»/,,, UNT\< \\\\\\\

and 5597 (sic), that we have had the same agreement in """"'“““\
each of those cases as to Your Honor being able to take

judicial notice of the evidence or the papers on tile in the

case, which include a judicial confession, and that we may

/

summarize the evidence which in each case is that James
Allen Pelloat on or about the date alleged in the indictment
in the particular case referred to and prior to the
presentment of that indictment in Newton County, Texas,
did intentionally or knowingly commit the acts described in
the indictment upon the victim in each of the cases, who
was at that time younger than 17 years. And that that guilty
plea memorandum and the written plea admonishment both
include judicial confessions, both of which are sworn under
oath before a district clerk, and we ask, Your Honor, once
again to -- to take judicial notice of those documents

THE JUDGE: Is this agreeable?
MR. MORIAN: Yes, Your Honor.
THE JUDGE: Is this agreeable?
THE DEFENDANT: Yes, it is.

THE JUDGE: All right Anything further before I announce my
acceptance or rejection?

MR. MORIAN: No, Your Honor.

THE JUDGE: All right. I will take judicial notice of the papers in each
case, I will accept the plea agreement in each case. Based
upon your plea of guilty in Cause No. 5591, 5593, 5594, `

5617, you will be found guilty. You will be sentenced to
confinement in the institutional division of the Texas
Departrnent of Criminal Justice for a period of 20 years.
The sentences in Cause No. 5593 and 5617 will run
consecutively The sentences in the remaining two cases
will run concurrently By law you are entitled to credit for
time served, and according to the notes provided me on the
plea papers, that would be a total of 138 days as of today,
and you will be given credit on these sentences for that
period of time.

You can go ahead and be seated, and --
THEDEFENDANT: (Complies).
THE JUDGE: Will there be some statements?

MR. DAVIS: Yes, Your Honor.

 

@1/

\ \ 1
`),-l \"
/~

_\"

‘ss’iz-. .~- . ‘
lN THE couRT or chMlNAL APr>Ei:(i..'sL "' " h "

i" ',;' 's")u jr~
OFTEXAS gil iz_ Pilz 5

_________-___________
________-____________

. BF_£' .l:Ai.i .NE
_ j`iDlS Rll`Tl l.‘F.RK

_____________-_______
¢.g___--_____¢_~_~-___

-___________________________-_____________________-
____________-__'_-»-_-__~_-¢~___-___~__-__________--

ON APPLlCATlON FOR A WR|T OF HABEAS CORPUS
CAUSE NCS. ND 5591, 5593, 5617 & 5594 lN THE 1A JUDlClAL DlSTRlCT COURT
FROM NEWTQN COUNTY

FlNDlNGS OF FACT AND CONCLUS|ONS OE LAW

 

App|icant filed an application for post conviction writ of habeas corpus. This Court is bf the
opinion that a hearing is not necessary and chooses to rely on affidavits and hereby entdrs the

following l'-indings of Fact and Conclusions of Law.

l. FlNDlNGS OF FACT

1. Appiicant was indicted for six felony offenses:

Cause Number 5591 - improper Reiatlonship Between Educator and Student /
Gaus§._hiumber..5592 ¢.Aggravated -Sexual"Assa'ult~“~'

Cause Number 5593 - Seie~\ '\°A\*" '\*\'.

 

`\§¢OC `t’cA §§ ._ q") SS‘°)

 

 

% C~L‘x_\& ®L,\.`E. r~>

 

~®Eo~='°»@e game-rex D\>r\‘®`\e\ C\-'"¢V~¥

 

Q.O. O.>D~;~ §§

 

Y>\"'an<<>»>} /Y%~ws) qgc,i,v>

 

 

© tim \`§

 

©N _:S\)‘\.;~\ \\_ 30\5> “'\Q`\) c i\..t?\) m»\\&Q\rs\\~=sc \\o"i, l \_,“N,.°W mm owes \"< '\S

 

®:\Z’EC,%\~QE’G \\ §§ng fe ’\\\15 b\&'i`~% 'A ah wo-~\<>s‘éo\ z> Sits“s *\)o®'€ $¢

 

»9\¢:\ @e:» '\i-»o:\ ®‘¥l

 

-C"°~\*"""""\" P~Q@EN-b. C.,o\)\»o "\®\/ ~é

 

mv\ V\,N?.¢~>o€tp \\O"`L \5 No\,.) m@\dt,,\ ~\§ w W\\__k‘\(’s"c.

 

3 Em '\"O '*(x‘\§_ Ce\-* O~'\ C="¢' C`o`\m'\N`(§\` Q\-\PQ'\E: \A‘\,_$ Q

 

L-\\\ W\) '\zsc,.\ \\rwtoc\ § C\~E\lv~
9 C>. 'O.>=Q~)\ %'2:5 l

NE\»e~o

'v\p\, § '\Lt~'\p

1b wm \.\Oq. , l

~ h

z>?~

<<=’rt ce\\)e\o \\ §-s<>

\>~ csa m ssp-m

‘§.‘» T\ SEN*-\ 10

Ca_\¢~r~\r~i¢\\r

v\ Y\'~h'? (~>Q€"o

o`¢.`>`o
QE.N_!='\ \'\©\/
rpow MQ o
C¢v@_\‘ se Co~
§ Q'b\)

c~'€ ww€v~€

.e¥

~\s ~e< Wn_wrs\'-_

41`.`/\\_$ §

 

 

 

TA“\ \GB~‘Z.C\’K l lo-

 

\\\\\\\\\\°'D~ § §§'§\)\e\cznw le'>§'>\

 

 

% cl \~f; {\ LL\‘~ § ' '

 

 

NE\)O‘\'Q i\) Co uco"{v\` ®\‘§‘r?fb`\ mcf-w )

 

~_`

 

§`QQ(>`Q».\C`¢\~Q¢

 

\-s=s‘\/ .C.<=e~¢> \\O’l

 

vesch 'T\-\e~.»\ \-"\`»c:u @"~1§&(..¢`§:_\\) \`:Y) three 'f_»'"§"\:zvg' O§‘° _ m:\'>t.*\it` \*i)

‘34==\% v “‘\@ nn tva

 

'i=\t~)g ”'T'iv\ofs\`"~m%m mm tit cd.c`;=:§ P\Bl;_ir\‘? _` ‘Ti~t\s mi`~E‘o_S

 

w o,l;'eooEwrc>»/ Cs>‘~>‘°\'“\ feb
- ‘ ~ . .l

 

c~¢,t.,):~'e\,s m ma \’~’a.im:rzm C*e,\,a~j'

\»

";sg,;-,w a m 9 Ls‘.t\e"~t= @"a`:s.@¢~'o ='r:; -vx\\< i\_,flv- Q\;"Ps.‘x

 

 

§i\ vega UJ» \_\\

 

 

 

r~¥§°“ma_ Q_QM

 

 

 

»v~s\

 

 

 

w»...m

Ex Parte Moussazadeh, 361 S.W.3d 684 (Tex. Crim. App. 2012)

( v11 PAGES )

{/

/'l.
l i-

. \/\/e“s_‘tla\/\/n

361 S.W.3d 684
(Cit'e as: 361 S.W.3d 684)

Court of Criminal Appeals of Texas, '
Ex parte Max MOUSSAZADEH, Applicant.

Nos. AP-76,439,.AP-74,185.
Feb.15, 2012.

Backgro\ind: After pleading guilty to murder, and

after his murder conviction was affirmed on appeal,
962 S.W.Zd 261, applicant sought a writ of habeas
corpus, contending that hisl mistaken understanding
of parole eligibility based on misinformation coun-
sel conveyed to him rendered his guilty plea invol-

' untary. The 232nd District Court, Harris County,

A.D. Azios, J., entered findings of fact supporting
relief The Court of Criminal Appeals`, 64 S;W.3d

v404, denied relief. Applicant filed subsequent
'hab'eas`applicat'ion, and a suggestion for reconsider-

ation asking the Court of Crir_ninal Appeals, on its
own motion, to reconsider its denial _of initial

l habeas application.

Holdings: The Court of Criminal Appeals, Johnson
,.,J held that:

'(l) it would reconsider, on its own initiative, ap-

plicant' s initial habeas application;

`(2) question of whether parole eligibility forms an

affirmative- part or essential element of the plea
agreement is not determinative of court's deficient
performance inquiry under _§lr_ickland; abrogating,
Ex parre Evans, 690 S.W.'Zd 274; _

(3) counsel’s misinformation"to defendant as to his
parole eligibility constituted deficient performance;
and

(4) counsel's error prejudiced defendant and thus '

was ineffective assistance

Relief granted upon reconsideration.

' r

Kcllcr, P.J., concurred in judgment,'with opin-.__

ion.'

West` Headnotes

© 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.

Cases .
An initial application for a writ of habeas cor- 1

Page l

[l],Habeas Corpus 197 @899

197 Habeas Corpus `
` 1971V Operation and Effect of Determination;
Res Judicata; Successive Proceedings v
197k899 k. Dismissal or hearing on success-
ive petitions; evidence, Most Cited Cases
Court of Criminal Appeals would reconsider,
on its own initiative,'applicant’s initial application
for writ of habeas corpus, which the Court had pre-
viously denied, and, thus, would dismiss applicant's
subsequent habeas application. Rules App.Proc.,
Rule 79.2(d).' '

121 Habé§`as“ Corpiis 197 €>~.:>894.1

197 Habeas Corpus
' ` l97lV Operation and Effe`ct of Determination;`

Res Judicata; Successive Proceedings
l97k894 R`efusal to Discharge; Subsequent

_ Applications; Prejudice

1971<894'_`.1 k. in geneiai. M¢sr cited

`

p_us seeking an out- of-time appeal does not consti-

'tute a challenge to the conviction and does not bar

subsequent writ applications

` 131 Criminal Law 110 @273.113)

110 Criminal Law
iit)Xv Pieas
' 1101<272 Piea OfGaiiry '
110k273.l Voluntary Character
110k273.1(3) k. Effect ofil|egal deten-
tion or violation of constitutional rights; illegally
acquired evidence l\/lost Cited Cases ~ '
Counsel' s advice can provide assistance so in~_
effective that it renders a guilty plea involuntary-
U.S.C.A.Const;An1cnd-.6

[4] Criminal Law 110 @273.1(3) 1

110 Criminal Law ~ '.`_
_l lOXV Pleas

~\. l

 

361 S.W.3d 684
(Cite as: 361 S.W.3d 684)

' 110k272 Plea of Guilty
1 lOk273.l Voluntary Character
110k273.1(3) k. Effect ofillegal deten~
tion or violation of constitutional rights; illegally
acquired evidence. Most Cited Cases
A guilty plea is not knowing or voluntary if
made as a result of ineffective assistance of coun-
sel. U.S.C.A. Const.Amend. 6.

[5] Criminal Law 110 €`/~'7~?>273.1(3)

110 Criminal Law
l 10XV Pleas
110k272 Plea of Guilty
l 10k273.l Voluntary Character
110k273.1(3) k. Effect ofillegal deten-
tion or violation of constitutional rights; illegally
acquired evidence. Most Cited Cases
A defendant's decision to plead guilty when
based upon erroneous advice of counsel is not done
voluntarily and knowingly.

161 Pardon and Parole 284 @42.1

284 Pardon and Parole
28411 Parole
f 284k42 Constitutional and Statutory Provi-
sions '
284k42.l k. ln general. Most Cited Cases

Prisons 310 @248

310 Prisons .
31011Prisoners and inmates
31011(F) Duration of Confinement
310k248 k. Conditional release; coin-

munity placement. Most Cited Cascs

The statute in effect when the holding offense
is committed determines an inmate's eligibility for
release on mandatory supervision or parole.

[7] Pardon and Parole 284 @48.1

284 Pardon and Parole
28411 Parole
2841<48 Eligibility for Parole or Parole Con-
sideration

Page 2

2841<48.1 k. In general. Most Cited Cases
Parole eligibility requirements are direct con-
sequences of a guilty plea because they are a defin-
ite and largely automatic result ofa guilty plea. k

[8] Pardon and Parole 284 €~°'347

284 Pardon and Parole
28411 Parole
284k45 Authority or Duty to GranttParole or
Parole Consideration
284k47 k. Discretionary nature. Most
Cited Cases
Parole attainment is not governed by statute .
and is granted at the discretion ofthe parole board.

[9] Constitu‘tional Law 92 W2789

92 Constitutional Law t
92XX111 Ex Post‘ Facto Prohibitions b
92XX111(_A) Constitutional Prohibitions in
General
92k2789 k. Penal laws in general. Most
Cited Cases

Constitutional Law 92 @2790

92 Constitutional Law
92XX111 Ex Post Facto Prohibitions
92XXIII(A) Constitutional Prohibitions in
General
92k2790 k. Punishment in general. Most
Cited Cases _

A law that changes the punishment for a crime
after the crime has been committed is an unconsti-_
tutional ex post facto law only if it inf1icts a greater
punishment than did the previous law. "`u.s.C./-\.
Const. Art. 1, § 10, cl. l. l -

[10] Constitutional Law 92 @2789

92 Constitutional Law
92XX111 Ex Post Facto Prohibitions
92XXIII(_A) Constitutional Prohibitions in
Gencral ,
92k2789 k. Penal laws in general. Most
Cited Cases

©~2012 Thomson Reuters. No Claim to’Orig. US Gov. Works.

361 S.W.3d 684
(Cite as: 361 S.W.3d 684)

l 10k272 Plea of Guilty
1 lOk273.l Voluntary Character
110k273.1(3) k. Effect of illegal deten-
tion or violation of constitutional rights; illegally
acquired evidence. Most Cited Cases
A guilty plea is not knowing or voluntary if
made as a result of ineffective assistance of coun-

'sel. U.S.C.A. Const.Amend. 6.

151 criminal Law 110 @273.1(3)

l 10 Criminal Law
1 lOXV Pleas
110k272 Plea of Guilty
l 10k273.l Voluntary Character
110k273.l(3) k. Effect of illegal deten-

tion or violation of constitutional rights; illegally
acquired evidence Most Cited Cases

A defendant's decision to plead guilty when
based upon erroneous advice of counsel is not done
voluntarily and knowingly.

'[6| Pardon and Parole 284 6>°»§42.1

284 Pardon and Parole
28411 Parole
284k42 Constitutional and Statutory Provi-

sions
284k42.1 k. In general. Most Cited Cases

Prisons 310 €7~®248

310 Prisons
_ 31011 Prisoners and lnmates
3_1011(F) Duration of Confinement
v 310k248 k. Conditional release; com-

munity placement. Most Cited Cases

The statute in effect when the holding offense
is committed determines an inmate's eligibility for
release on mandatory supervision or'parole.

[7] Pardon and Parole 284 W48.l

284 Pardon and Parole l v
28411 P_arole

284k48 Eligibility for Parole or Parole Con-

sideration

Page 2

284k48.l k. In general. Most Cited Cases
Parole eligibility requirements arc direct con-,
sequences of a-guilty plea because they are a defin-
ite and largely automatic result of a guilty plea.

[8] Pardon and Parole 284 @47

284 Pardon and Parole

28411 Parole

284k45 Authority or Duty to Grant Parole or

Parole Consideration
284k47 k. Discretionary nature Most
Cited Cases ' . "' l

' Parole attainment is not governed by statute '
and is granted at the discretion of the parole board.

[9] Constitutional Law 92 €/`7»92789

92 Constitutional Law
92XX111 Ex Post Facto Prohibitions
92XXIII(A) Constitutional Prohibitions in
General
92k2789 k. Penal laws in general. Most
Cited Cases

Constitutional Law 92 @2790

92 Constitutional Law
92XXIII Ex Post Facto Prohibitions
` 92XX111(A) Constinitidnai Prohibitions in
General

,`$

92k2790 k Punishment in general. Most

Cited Cases ' '

A law that changes the punishment for a crime

after the crime has been committed is an unconsti-

tutional ex post facto law only if it inflicts a greater

punishment than did the previous law. "‘U.S.C.A.
Consr. Arr. 1, § 10,¢1. 1. -

1101 Constirutionai Law 92'@2789

' 92 Constitutional Law

92XXIII Ex Post Facto Prohibitions l v
92XXII_I(_A) Constitutiona_l Prohibitions in

_` General

92k2789 k Penal laws in general Most
Cited Cases

©'2012 Thomson Reuters. No Claim to Orig. US Gov. Works..

 

361 S.W.3d 684
(Cite as: 361 S.W.3d 684)

A statute which mitigates the rigor of the law
in force at the time a crime was committed cannot
be regarded as ex post facto with reference to that
crime U.S.C.A. Const. Art. l, § 10, cl. 1.

1111 Criminai Law 110 @19`20

1»10 Criminal_Law
l 10XXX1 Counsel
1 10XXX1(C) Adequacy of Representation
_l 10XXXI(C)2 Particular Cases and lssues
1 10k1920 k. Plea. Most Cited Cases
The question of whether parole eligibility

forms an affirmative part or essential element of the -

plea agreement is not determinative of the court's
deficient performance inquiry under the Sfrick[and
test for ineffective assistance of counsel; abrogat-
ing, Ex parte Evcms, 690 S.W.Zd 274. U.S.C.A.
Const.Amend. 6.

[12] Habeas Corpus 197 69486(3)

197 Habeas Corpus
'19711 Grounds for Relief; Illegality of Restraint

19711(B) Particular Defects and Authority for

Detention in General
197k482 Counsel

l ., 197k486 Adequacy and Effectiveness
of Counsel . _ .
197k486(3) k. -Arraignment and
plea, Most Cited Cases

To obtain habeas corpus relief on a claim of in-

voluntary plea based on counsel’s erroneous advice, '

a habeas corpus applicant must meet both prongs of
the Strick/gnd standard for ineffective assistance of
counsel, which are that counsel's performance was
-deficient,‘and that a probability exists, sufficient to
` undermine the court's confidence in the result, that
the outcome would have been different but for
counsel’s deficient performance; in the context of
involuntary plea, the “different.outcome” is choos-
ing not to plead and instead choosing to go to trial.
U.S.C.A. Const.Amend. 6. '

11'31'Cr'iminal Law 110 €:>1882

© 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.

Page 3

110 Criminal LaW
110XXX1Counsel
1 IOXXXI(C) Adequacy of Representation
110XXX1(C)1 ln General ' »'
110k1879 standard dr affective As-
sistance in General -
110k1882 k. Deficient representa-
tion in general. Most Cited Cases
Counsel‘s performance is deficient, as neces-
sary to establish ineffective assistance, if it is
shown to have fallen below an objective standard of
reasonableness; the constitutionally appropriate
level of reasonableness is defined by the practices
and expectations of the legal community and pre-
vailing professional norms therein U.S.C.A.
Const.Amend. 6.

[14] Criminal Law 110 QW1920l

1 10 Criminal Law
1 10XXX1 Counsel

1 IOXXXI(C) Adequacy of Representation
l 10XXXI(C)2 Particular Cases and lssues

110kl920 k. Plea. Most Cited Cases
ln situations in which the law is not clear, plea
counsel should advise a client that pending criminal
charges may carry a risk of other serious con-
sequences; however, when a serious consequence is
truly clear, counsel has an equally clear duty to give
correct advice, and both failure to provide correct

` information and providing incorrect information vi-

olate that duty.
1151 criminal Law 110 @1920

110 Criminal Law
1 10XXX1 Counsel b
1 10XXX1(C) Adequacy of Representation .
1 10XXX1(C)2 Particular.Cases and lssues
110kl920 k.' Plea. Most Cited Cases
_Defense counsel’s misinformation to murder
defendant as to his parole eligibility, on which de-
fendant relied in pleading guil'ty, constituted defi-
cient performance as element of ineffective assist-.
ance; parole eligibility requirements were pre-
sumptively mandatory, and counsel provided incor-

 

f`t'\e-r§,i,e~re? 1

 

 
 

361 S.W.3d 684
(Cite as: 361 S.W.3d 684)

rect advice U.S'.C.A. Const.Amend. 6; Vernon‘s
Ann.Texas C.C.P. art. 42.18(8)(b)(3) (Repealed).

[16] Criminal Law 110'@1920

1 10 Criminal Law
' 110xxxl counsel 1
_1 10XXX1(C) Adequacy of Representation
1 10XXX1(C)2 Partic:ular Cases and lssues
l 10k1920 k. Plea. Most Cited Cases
t Defense counsel’s misinformation to ,murder
defendant as to his parole eligibility, on which de-
fendant relied in pleading guilty, prejudiced de`-
fendant, and thus was ineffective assistance; por-
tion of defendant's sentence that had be served be-
fore he became eligible for parole was double the
portion that he was led to believe he had to serve,
and defendant swore in an affidavit that he would
not have pled guilty if he had known the actual time
he would have to serve U.S.C.A. Const.Amend. 6;
Vernon's _ Anii.Texas C.C.P. art. 42.18(8)(b)(3)
(Repealed). ` `

*686 Randy Schaffer, Houston, for Appellant.

Andrew J. Smith, Asst. D.A., Houston, Lisa C.
McMimi, State’s Attorney, Austin, for State.

OPINION
JOHNSON, J., delivered the opinion of the Court in
which,PRICE, WOMACK, KEASLER, HERVEY,
COCHRAN, and'ALCALA, JJ.,joined.

Applicant pled guilty to the offense of murder
without an agreement for punishment The trial
court accepted the plea and sentenced.applicant to
seventy-five years' incarceration On direct appeal,
v the court of appeals affirmed the judgment`of the
trial court. Moussazadeh v. Sla!e, 962 S.W.Zd 261
(Tex.App.-Houston'[l¢lth Dist.]‘ 1998, pet. refd) (
Moussazadeh 1 ). Thereafter, applicant filed an ap-
plication for habeas corpus relief. In la published
opinion, we denied relief because applicant ‘ffailed
to prove, by a' preponderance of the evidence, that
his `plea was induced by a misunderstanding of the
applicable parole law which formed an essential

Page 4

element of the plea agreement.” Ex par‘te Mous-
sazadeh, 64 S.W.3d 404,.413 (Tex.Crim.App.ZOOl)
, cert. denied, 537 U.S. 813, 123 S. Ct. 74, 154
L.Ed.Zd 16 (2002) (' Moussazadeh I[, #
AP-74,185). Applicant filed a subsequent applica-
tion for writ of habeas corpus, Moussazadeh III, #
AP-76,439, that *687 asserts that trial counsel’s
mistaken advice regarding parole eligibility
rendered his plea involuntary. We ordered the sub-
sequent application filed and set for submission
After applicant filed the subsequent application, he
also filed a suggestion for reconsideration that asks
this Court, on its own motion, to reconsider its de-
cision in Moussazadeh II.

[1][2] This Court, on its own initiative,_may re-.
consider a prior denial of habeas corpus relief.
TEX.R.APP. P. 79.2(d). We now reconsider, on our
own initiative, the claim raised in applicant's
second application for writ of habeas corpus, Mous-
sazadeh [1, and grant relief. Applicant's sub-

` sequent application, Moussazadeh III, is dismissed.

FNl. Applicant's first application sought
an out-of-time appeal, which we granted.
Ex parte Moussazadeh, No. AP-72,200
(Tex.Crim.App. delivered October 25,
1995) (not designated for publication).
Such an initial application seeking an out-
of-time appeal does not constitute a chal-
lenge to the conviction and does not bar .
subsequent writ applications Ex parte
Mtherson, 32 S.W.3d ~ 860, 861
(Tex.Crim.App.2000).

'In Moussazadeh II, we discussed ho`vv applic-
ant, under indictment for a capital murder commit-
ted on September 12, 1993, pled guilty to the re-
duced offense of murder without a sentencing
agreement, Applicant, a juvenile at the time of the
offense, served as "‘look-out” while one of his three
co-defendants shot and killed a man during a rob-
bery. Moussazadeh 11, 64 s.W.3d at 406_07. while

l initially rejecting the state's offer ofa guilty plea to

the lesser offense of murder, ultimately applicant
agreed to plead guilty to murder without a punish-

©'2012 Thomson Reuters. No Claim to Orig. US Gov. Works.

361 S.W.3d 684
(Cite as: 361 S.W.3d 684)

` ment.agreement. The agreement included applic-

ant's promise tot testify at a co-defendant's trial,
which he did. Ia'. at 407_09. During that\testimony,
applicant indicated that he understood that, in
pleading guilty to the murder offense and because
of parole-eligibility laws, he was facing a signific-
antly'lesser term of imprisonment than he` would
hav_e faced if convicted of capital murder. Id. at
408-09. After the co-defendant's trial ended, ap-
plicant was sentenced to seventy-fiveiyears' incar-

ceration without a deadly-weapon finding. Id.` at

409.

Applicant‘s claim in his previous writ applica-
tion, which we now reconsider, asserted that
“counsel‘s gross misadvice regarding parole eligib-
ility rendered applicant's guilty plea involuntary."
He argued that “the matter of parole eligibility was
implicitly incorporated in [his] plea agreement." He
also argued that his “guilty plea was involuntary
even if the matter of parole eligibility was not im-
plicitly incorporated in the plea agreement.” We
quote from our opinion in Moussazadeh‘l[.

It is quite possible that no one in this proceed-
ing knew that the parole law had changed dramat-
ically just ll days before this robbery-murder.
App|icant's parole eligibility is measured by the
law in effect on the date'of the offense Under the
law effective until September 1, 1993, a person
serving a life sentence for capital murder was not
eligible for parole until serving a fiat 35 years.
TEX.CODE CR.IM. PROC. Art. 42.18, § 8(b)(2).
After September 1, 1993,- that person was not eli-
gible for parole-until serving a flat 40 years.
TEX.CODE CRIM. PROC. Art. 42.18, § 8(b)(2)
(effective Sept. 1, 1993), Under the law effective
until September 1, 1993, a person whose convic-
tion included a deadly weapon finding was not

eligible for parole until he had served a fiat one-_`

` 'fourth of his sentence, up t`o a` maximum of `15
years. TEX.CODE CRIM. PROC.. Art. 42.18, §

8(b)(3). After September l, 1993, a'person whosel

conviction contained a deadly weapon finding
was required to' serve a flat one-half *688,of the

© 201'2_ Thomson Reuters. No Claim to Orig. US Gov. Works.

Page 5

sentence up to a maximum of 30 years.
TEX.CODE CRIM.,PROC. Art. 42.18, § 8(b)(3)
(effective Sept. 1, 1993). Under the law effective
until September 1, 1993, a person convicted of
murder (but whose conviction did not contain a
deadly weapon finding) was eligible for parole
when his good time plus fiat time equaled one-
quarter of the _sentence up to 15 years.
’ TEX.CODE_CRIM. PROC. Art. 42.18, § 8(b)(3).
After September 1,`1993, a person convicted of
murder was not eligible for parole until he had
served one-half of his sentence or 30 years.

TEx.coDE cRIM. PRoc. Art. 42.18, '§ 8(b)(3)

(effective Sept. l, 1993).

The affidavits submitted by both applicant and

his trial counsel with his habeas application state
that they did not know ofthese statutory changes.
Indeed, we may fairly infer from the record that
-the judge, prosecutor, and [the co-defendant's]
counsel shared the same misunderstanding
However, neither trial counsel's nor applicant's
affidavits state that the prosecutor agreed to make
applicant's parole eligibility a term or essential
element of. the plea agreement -There is no evid-
ence that the prosecutor ever discussed any spe-
cific term or particular percentage of the sentence
that he believed applicant should or would serve
in return for the prosecutor's dropping the
charges from capital murder to straight murder.

In sum, we are unable to find any evidence~that.

p_roves the prosecutor or judge caused applicant
to plead guilty based upon an incorrect under-
` standing of Texas parole law. [Citation omitted.]

Id. at 409~10.

In Moussazadeh-II, we held that a finding that
parole eligibility formed an'essent`ial part of a plea

agreement must be founded upon the express terms
-- of the written-plea-agreement itself, the formal re- ~

cord at the plea hearing, or the written or testimoni-

al evidence submitted by both the prosecution and `

the applicant`in a habeas proceeding. Id. at 412. We
were “unable to conclude ~.._. that_parole eligibility
played any part, implicit or cxplicit,r in the plea

 

361 S.W.3d 684
(Cite as: 361 S.W.3d 684)

agreement made between the prosecution and ap-
plicant." ]cl. at 413. We therefore “den[ied] applic-
ant relief because he failed to' prove, by a pre-
ponderance of th`e evidence, that his plea was in-

- duced by a misunderstanding of the applicable pa-

role law which formed an essential element of the
plea agreement.”'ld. Acknowledging ourprior hold-

ings that_a guilty plea is not rendered involuntary-

simply because the defendant received and relied
upon erroneous advice of counsel concerning parole
eligibility, and that both parole eligibility and pa-
role attainment are highly speculative future facts,
we likewise rejected applicant's contention that his
plea was involuntary regardless of whether the pa-
role eligibility misinformation was implicitly incor-
porated into the plea agreement Id. at 413-.14.

The circumstances surrounding applicant's con-
viction are not in dispute Pl‘ior to applicant's plea,
trial counsel advised applicant about his parole eli-
gibility, and that advice was incorrect. As we stated
in Moussazadeh 11, “'I`he affidavits submitted by
both applicant and his trial counsel with his habeas
application state that they did not know of these
[recently effective] statutory changes [in the parole-
eligibility`law]. Indeed, we may fairly infer from

the record that the judge, prosecutor, and counsel '

for [the co-defendant against whom applicant testi-
fied] shared the same misunderstanding.” Mous-
sazadeh lI, 64 S.W.3d at 410.

[3][4][5] Counsel‘s advice can provide assist-
ance so ineffective that it renders a guilty plea in-
voluntary. *689_1~/ill v. Loc/c_hart, 474 U.S._52, 56,
1106 S.Ct. 366,'88 L.Ed.2d 203 (198_§) (quoting Mc-
ill/latin v. Richa/'dson, 397 U.S. 759, 771, 90 S.Ct.

_ 1441, 25 L. Ed. 2d 763 (1970); “voluntariness of the

plea depends on whether counsel's advice ‘was

within the range of competence demanded of attor-_ "

neys ~in criminal cases.’ ”). A guilty plea.is not

.knowing or voluntary if made as a result of inef-

fective assistance of counsel. _Ex parte Burns, 60';:‘1

;s.w.zd 370, 372 (rex.cr'im.App.1980)‘, A‘defend-

ant's decision to plead guilty when based upon erro-
neous advice _of counsel is not done voluntarily and

Page 6 n

knowingly. Ex parte Batt/e, 817 S.W.2d 81, 83
(Tex.Crim.App. 1991 ).` See also ;Ex parte*Ha/~ring-
ton, 310 S.W.3d 452, 459 (Tex.Criln.App.ZOlO)
(“When counsel's representation falls below this [

-Strickland] standard, it renders any resulting guilty

plea involuntary.”).

Applicant's initial application contended that
“counsel‘s gross misadvice regarding parole eligib-
ility rendered applicant's guilty plea involuntary,”
“the matter of parole eligibility was implicitly in-
corporated in [his] plea agreement," and that his
“plea agreement was involuntary even if the matter
of parole eligibility was not implicitly incorporated
in` the plea agreement.” Applicant now asks this
Court to reconsider his application in light of Pa’-`
dir/d n 'Keunieky, 559 u.s. _, 130 s.ct. 1473,

,176 L. Ed. 2d 284 (201§_0), and overrule our previous

decisions in _Ex parte Evans, 690 S.W.2d 274
(Tex.Crim.App.1985`), and Moussazadeh II.

The state contends that»Paa'i/la _has no bearing
upon the Court's disposition of applicant's claim,
and that Ex parte *Evans and Moussazadeh 11 are
“still based upon sound logic regarding parole eli-
gibility and parole attainment as being highly spec-
ulative circumstances that does [sic] not render a
guilty plea involuntary.” "

We conclude that both applicant and the state
are partly correct: Paa’illa is not applicable to the
facts before us, and our decisions in _Ex parte Ei)ans
and Moussazadeh 11 were incorrect. We now dis- t
avow our prior decisions in 'Ex`parte Evans and
Moussazadeh 1[ to the extent that they (1) require

parole-eligibility misinformation to form an'essen-

tial part of the plea agreement in order to make'a
showing of an involuntary plea that resulted from
ineffective assistance of counsel,` based upon such

misinformation and A(2) fail to appropriately recog-

nize the distinction between parole eligibility and
parole attainment

[6] We have previously held that, because of
the extremely speculative nature of parole attain-

.ment, advice from counsel concerning parole does

© 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.

361 S.W.3d 684
(Cite as: 361 S.W.3d 684)

not render a plea involuntary. Ex parte Evans, 690
S.W.2d at 279. However, Evans stated that, because
“eligibility for parole is a fiuctual [sic] societal de-
cision; highly subject to change,”

ence, that= paro’-le eligibility was an affirmative part
or essential element of the plea bargain Ia'.

. id. at 278,§anjup§§'
tPliCant must prove, by a preponderance of the evi`tfl

This is an_ incorrect statement of the law. While the '

general eligibility rules for parole may change over
time, thet§:ejigibility rules`»remainrth'e same for a"giv;-;v
en conviction L_ikewise, an inmate who was eli-

gible for mandatory release at the time of the of- t
~ fense remains eligible for mandatory release on that

conviction, even if that offense subsequently be-

comes eligible for only discretionary mandatory re- _

lease “The statute in effect when the holding of-
fense is committed determines an inmate's eligibil-
ity for release on mandatory*690 supervision or pa-
role.”§Ex~“»partef»'~??hompson, rl7-3'1S./W.-3d' 458,' 459
(Tex.Crim.App.2005):.; Evans held that, because pa-
role attainment was speculative, its “1egal import-
ance on the subject `of voluntariness of a guilty
plea” should be “discounted.” 'Ex parteiEvans, 690
S.W.2d at 2791 Then, based on its incorrect state-
ment of law, Evans made an erroneous logical leap
and applied the same standard to parole eligibility.
As a result, Evans held that erroneous advice as to
either parole eligibility or parole attainment would
not render a plea involuntary. Id. In Moussazadeh
ll, we further confiated the concepts of eligibility
and attainment.

FN2. .See also Ex parte Tr_ahan, 781

9 .

fs.W.zd 291, 292~93 j(rex.crim.App.i989> v

(written plea memorandum refiected that
applicant would'become eligible for parole
consideration after having served one-
fourth of sentence; habeas relief available
when that'was not the law and terms of
plea agreement were impossible to fulfill).

Although one can determine current parole eli- '

gibility with some degree of certainty, it is really
parole attainment that is significant to a plea bar-

gaining defendan_t.' It matters very little that a per- `

© 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.

Page 7

son is eligible for parole in one year on a ten year
sentence if virtually no one is being paroled in
less than seven or eight years on a ten year sen-
tence. It is for this reason that we have termed
parole attainment “too speculative to warrant be-
ing given effect upon” a defendant's guilty plea.
64 S.W.3d at 413, quoting Evans, Supra.

[7][8][9][10] Contrary to our prior decisions,
there are considerable concrete distinctions
between parole attainment and parole eligibility.
Parole attainment is indeed highly speculative due
to various factors associated with circumstances
surrounding an individual prisoner's parole applica-
tion, such as the prisoner's behavior in prison, the
composition and attitude of the parole board, the
identity and attitude of the governor, the population
of the prison system, and regulations governing
“good time.” .S,'ge,Exipat;te Carillo, 687 S.W.2d 320,
325 (Tex.Crim.App.l985) (Miller, J.§ concurring).
The question of parole eligibility, however, elicits a
straightforward answer because an applicant's pa-
role eligibility is determined by the law in effect on
the date of the offense Ex parte Thompson, 173
S.W.3d at 459. The statutes that govern the punish-
ment of a particular offense control the issue of pa-
role eligibility and are not_subject to alteration, ab-
sent legislative amendment. Even in the event of a
legislative amendment making a law more strin-
gent, an applicant is subject only to the law govern-
ing parole eligibility at the time the offense was
committed See Ex parte Alegria, 464 S.W.2d 868,

1 874-75 (Tex.Crim.App.19711) (retroactive applica- -

tion of parole statute that increased defendant's cu- .

_mulation of years required for parole eligibility vi-
olated ex post facto clauses of United States and

Texas Constitutioris). Parole-eligibility require-
ments are direct consequences because they are a
definite and largely automatic result of a guilty
plea. See Mitschke v. State, 129 S. W.3_d 130,13'54_'
(Tex. Crim. App 2004): Parole attainment, on the
other hand, is not governed by statute and is gran-
ted at the discretion of the parole bo'ard.

' FN3. A law that changes the punishment

 

361 S.W.3d 684,
(Cite as: 361 S.W.3d 684)

for a crime after the crime has been com-

mitted is an unconstitutional ex post facto

zlaw only if it inflicts a greater punishment

than did the previous law. Ex parte Tate,
471 ` S.W.2d '404, 406

(Tex.Crim.App.l97l) v(op. on_ reh'g);- Ex .

parte scott 471 _ s.w.zd 54, 55_6
(Tex.Crim.App.197l). “[A] statute which

mitigates the rigor of the law,in force§,at -

the time""ii crime was committed cannot be

regarded as ex post facto with reference to _

that crime.” Rooney v. No/'th Dakota, 196
U.S. 319, 325, 25 S. Ct. 264, 49 L. Ed. 494
(1905).

On a claim of involuntary plea, the standard for
the analysis of harm under'the` Stric/c/ana’ protocol
as expressed in these cases may be stated generally
as “but for the erroneous advice of counsel, the ap-
plicant*691 would not have plead guilty.” Eir parte
Ha/'rington, 310 S.W.3dat 458. See also Ex parte
Mot_)a’y, 991 S.W.2d 856, 858 (Tex.Crim.App.l999)
; Ex parte Stephenson, 722 S.W.2d 426, 428
(Tex.Crim.App.l987).

[1 1] When deciding whether to accept or reject
a plea offer, a defendant will likely consider the ac-
tual minimum amount of time he will spend incar-

cerated. In order to properly consider his options, a_

defendant needs accurate information about the law
concerning parole eligibility. Although we continue
to recognize the distinction between direct and col-'
lateral consequences, we now hold that the question
of whether`parole eligibility forms an affirmative
part or essential element of the plea agreement is

'not determinative of this Court's deficient-per-

formance inquiry under Strick/and.

[12] To obtain habeas corpus relief on a claim

§of.involuntary,plea, .an applicant must meet both

prongsof the Stricklanc{ standards (1)`counsel's per-

formance "was deficient; and (2) that a probability

exists, sufficient to undermine our confidence in the

result, that the outcome would have been different _
- but for counsel['s] deficient performance.” Ex parte-

Whire, 160 s.w.3d 46_, 49 (rex.cri`m.App.2004). in

Page 8

the context of involuntary plea, the “different out-
come” is choosing not to plead and instead choos-
ing to go to trial.

[13][14] Counsel‘s performance is deficient if it
is shown to have fallen below an objective standard , "
of reasonableness [d. at 51; Strick/ana" v. Wasliing-
ton, 466 U.S. 668, 687-88, 104 S. Ct. 2052, 80

~L.Ed.Zd 674 (1984). The constitutionally appropri-

ate level of reasonableness is defined byt»the prac-
tices and expectations of the legal community and
prevailing professional norms therein. Stri`ck/ana',
supra, at 688, 104 S. Ct. 2052. In situations in
which the law is` not clear, counsel should advise a
client that pending criminal charges may carry _a
risk of other serious consequences When a serious
consequence is truly clear, however, counsel has an
equally clear duty to give correct advice Both'-fail-
ure to provide correct information and providing in-
correct information violate that duty.

[15] The terms of the relevant parole-eligibility
statute are succinct and clear with respect to the
consequences of a guilty plea, Based upon the date
in which the instant offense was ` committed,
Tex.Code Criin. Proc. art. 42.18'§ 8(b)(3) clearly
and succinctly provided that “a person convicted of
murder was not eligible 'for parole until he had
served one-half of his sentence or thirty ~years.”
Moussazadeh II, supra, at 409. Applicant's counsel
could have easily determined the applicable parole-
eligibility requirements simply by reading the text
of the statute Instead, applicant's counsel failed to

. inform him of changes in the parole-eligibility stat-

utes that essentially doubled the length of time he
must serve'before becoming eligible for parole The
fact that the amendments took effect only eleven
day_s before the offense is of no consequence

. .FN4..Parole eligibility is not speculative

ln this case, parole eligibility ewas.statutor-
_ ily determined and, at the time of the plea,
there Was no speculation about those stat-
utory terlns. Those terms of parole eligibil-
ity were clear, succinct, and expli`cit. It ap-
pears that all parties involved were _un-

© 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.

361 S.W.3d 684
(Cite as: 361 S.W.3d 684)

aware that parole eligibility had changed
significantly just a few days before the
commission ofthe alleged offense.

The performance'of applicant's counsel was de-
ficient: the consequences of applicant's plea could
have been easily determined by reading the applic-

_ able statute. Parole-eligibility requirements are pre-
sumptively mandatory, and applicant's trial counsel
provided '-incorrect advice. We *692 conclude that
applicant has sufficiently proved that his counsel
was constitutionally deficient

[16] The portion of applicant's sentence that
must`be served before he becomes eligible for pa-
role was doub|e the portion that he was led to be-
lieve he must serve. Based on applicant's affidavit
of January 13, 1997, we also conclude that ap-
plicant wbuld not have pled guilty if he had known
the actual time he Would have to serve, and thus
prejudice is shown. We find that the habeas court's
findings of fact and conclusions of law are suppor-
ted by the record and agree that relief should be
granted

FNS. “Had 'Judge `Azio`s_l;' Mr. Jones, or Mr.'
Cogdell§rt_old m§ that a murder conviction
would require me to serve aggravated time
of one-half of my sentence, up to a maxim-
_um of 30 years, even without a deadly
weapon finding, I would not have accepted
the plea bargain.” v

Accordingly, upon reconsideration, We grant
relief. The judgment in this cause is hereby vacated,
and applicant is remanded to the custody of the
Harris County Sherif`f to answer the charges set out

in the indictment."l`he trial court shall issue an ap- -
propriate bench warrant within ten days after the . '

mandate of this Court issues. Copies of this opinion

_A _. shall be sent to the trial court and to the Texas De-

partment of Criminal Justice,` correctional institu-
tions division.

KELLER; P.J., filed a concurring opinion.v MEY-
ERS, J., did not participate.

© 2012 Thomson Reuters. No Claim to Orig. US Gov. Works. "\~i-"ll@`!'

Page 9

KELLER, P.J., concurring

In overruling Ex parte Evcms,FNl the Court
creates a new rule of constitutional law. Under
Teague, with some exceptions, federal`courts may
not announce or apply new rules of constitutional
law on collateral review. The states are not
bound by the Teague rule and may afford retroact-
ive effect on collateral review-in situations not al-
lowed under Teague. Nevertheless, with -re-
spect to the new Confrontation Clause holding ar-
ticulated in Crawford v. Washinglon, we ap-
plied the rule in Teague to -bar retroactive applica-
tion on habeas corpus. The Court does not con-
duct a retroactivity analysis in this case, and I do
not know its reason for making the new rule retro-
active._Has the Court abandoned Teague altogether
in favor of its own retroactivity analysis? Does it
intend to adhere'to Teague, but with state-created
exceptions? Do any exceptions~articulated in
Teague or state-created_apply in the present case?
If the Court is going to overrule prior precedent on
habeas review, as it does here, I believe that it
should clearly explain-how this fits into our retro-
activity jurisprudence

FN1. 690 S.W.2d 274
('I`ex.Crim.App.1985). _

FN2. Teague v. Lane, 489 U.S. 288, 109
S. Ct. 1060, 103 L. Ed. 2d 334 (1989).

FN3. Danforth v. Minne`sota, 552 U.S. 264,
128 S. Ct. 1029, 169 L. Ed. 2d 859 (2008);-
Ex parte Lave, 1257 S.W.3d 235, 237 & n.
15 (Tex.Crim._App.2008).

' FN4. 541 U.S. 36, 124 S. Ct. 1354, 158
L;Ed.2d 177'(2004).

FNS. Lave, 257 s.W.3d at `237; Ex park
Ke'irh, 202 s.W.3d 767
(Tex.crim.App.zooc).

There is an easier way to resolve this case,
During the plea colloquy, the trial judge was pre-
' pared to make a deadly-weapon finding, but the

v vii 5' § t '

  
  

, F"la'~,e~‘ :

'~Aioil.~;.-nc-.,

361 s.w.3d 684
,(cice as: 361 s.w.3d 684)

~ parties explained that the issue was to be left open

for the judge to determine at punishment, which
would be assessed after applicant testified against a
co-defendant in accordance with the plea agree-
ment. N This_explanation was consistent with the
parties agreeing *693 that applicant would have his
chance, after cooperating with the State, to per-
suade the trial judge to make his ` time
“non-aggravated,” i.e.- subject to more generous pa-
role-eligibility rules available to non-3g offenses
v But less than two weeks before the offense had
been committed, the law had changed to treat
murder as an “aggravated" offense for parole-
`eligibility purposes regardless of whether there
was a deadly-weapon finding. In its findings of
fact on applicant's original habeas application, the
habeas judge found that the prosecutor and the trial
judge ratified defense counsel's misinformation
about parole eligibility ‘;by attaching significance to
the deadly weapon finding.” The habeas judge
recommended that applicant be granted a new trial.

FN6. See Ex parte Moussazadeh, 64
S.W.3d 404, 408 (Tex.Crini.App.ZQOl).

FN7. See TEx.coDE CRIM. PROC. art
42.12 § sg; TEX. Gov'r CoDE §
508.145(d).

FN8. Moussazadeh, 64 S.W.3d at 409.

FN9. The habeas judge also found that ap- .

pellant'would not have pleaded guilty ab-
sent the misinformation.

`ln our original opinion on applicant's habeas

”application, we declined to follow. the habeas

judge's finding, and her ultimate recommendation,
because it required “too many inferences stacked
upon each other" for the deferral ofthe deadly

` weapon issue “to support a finding that it was the

parties' clear intention that parole eligibilil_t_y]was an
' ` ' n 10
essential element of the plea bargain. We
cited no authority for this “inference-stacking”
holding, and thus it does not appear to be
based upon an established.rule that we would have

Page 10

to change. Moreover, with regard to the advice giv-
en in Evzms, we said in that case:

FNlO. Id. at413.
FN11. Seeid.

No overt sanctioning of this advice by the judge
or the prosecutor appears in the record and it does,
not_appear to have been a part of the plea bargain.
We realize that it is common for the'parties to
play the guessing game of parole eligibility in
plea negotiations We-decline, however, to elev-
`ate this common practice to the status of an ele-
ment of the plea bargain without some further in-
dication from the record evidencing that status
We conclude,-then, that we are not dealing with a
broken or impossible plea bargain situation.

a

` FN12. 690 s.W.zd at 277.

Unlike in Evans, there was overt sanctioning of
the attorney's advice by the judge and the prosec-
utor, or at least the habeas court`could so rationally
conclude, as it has done. Thus, we simply misana-
lyzed_the issue under Ei)ans, and it is appropriate
for us to reconsider the issue now.'

v Further, since our original opinion in this case,
we have decided Hooper, where we indicated that
inference stacking was not necessarily irrational
and that we should _focus, not on whether inferences
are being stacked, but simply on the rationality of
the inferences in addressing the sufficiency of the
evidence'to support a conviction.

FN13_.§1H00per v. Slate, 214 S'~.W.3d 9,
.16-`17 (Tex.Crini.App.2007). If it were ne-
cessary to decide whether ]~looper's`pro-,
nouncement regarding inference stacking '
constituted a,,_new _rule under _Teague. .I
would hold that it does'not, because, re-
gardless of the scope ofHexas's version of`.
Teague's proscription against announcing
new constitutional rules of criminal pro- '
cedure on habeas, see Darrfo/'Iii, sup)'a,
such `a proscription cannot apply to basic

© 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.

 

361 S.W.3d 684
(Cite as: 361 S.W.3d 684)

standards of habeas practice. Otherwise a
court could never change its procedures or
standards on habeas

Finally, l would not hold, as the Court appears

to do, that the simple failure to *694 convey `

information about parole eligibility renders a guilty
plea involuntary. We need not address whether
counsel has an obligation to convey information
about the parole consequences of a plea, 'In this
case, it is enough to hold that, if counsel does con-
vey this type of information, he must do so cor-
rectly. Here, the information was incorrect.

FN14. “Both failure to provide correct in-
formation and providing incorrect informa-
tion violate that duty[.]” Court's opinion at
691.

Although 1 agree that applicant is entitled to a
new trial, l do notjoin the Court's opinion. I concur
in the Court'sjudgment. '

Tex.Crim._App.,2012.'
Ex Parte Moussazadeh
361 S.W.3d 684

` END oF DoCUMENT

© 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.

d Page 11

*::;:,~:s\

 

THE S'I`ATE OF TEXAS
v.
JAMES ALLEN PELLOAT,
DEFENDANT '
§lQ: TX

No. ND 5591 (Single Count) TRN 010 107 3208

F`lLED FOR RECUF\’D
2005 MAR 214 13 2: 32

IN THE 1-AJUDICIAL l'§EE ALLEN
DISTRICT coURT or:'.~:`r@rlc
NEwToN couNTY; .:

  
 
 
 
  

  

JUDGl\/[ENT OF CONVICTION BY COURT.',
SENTENCE TO Institutional DivisionLTDCJ

DATE oF JUDGMENT:
JUDGEPRESIDING;

ATToRNEY FoR THE sTArE;
ATToRNEY FoR THE DEFENDANT:
LF_ELSE

S'I`A'I`UTE FOR OFFENSE:

DEGREE OF OFFENSE:
APPLlCABLE PUNISHMENT RANGE
tincluding enhancementsl if any):

DATE OF OFFENSE:

CHARGING INSTRUMENT:

TERMS OF PbEA AGREEMENT

gIN DETAIL):

 

PLEA TO OFFENSE:

PLEA TO ENHANCEMENT

‘ EM§)_I

VERDICT FOR OFFENSE:
FINDING ON ENHANCEMENT:
AFFIRMATIVE FINDING ON DEADLY
WEAPON:

OTHER AFFlRMATIVE SPECIAL
FI'NDINGS:

DATE SENTENCE IMPOSED:
PUNISHMEN'I` AND PLACE OF
CONFINEMENT:

 

 

TIME CREDITED T() SENTENCE:

March 24, 2005

Monte D. Lawlis

A. W Davis, Jr.

William S. Morian, Jr.

Improper Relationship Between an Educator and a
Student

Section 21.12, Penal Code

Second Degree Felony

Second Degree 2-20 yrs in prison/max $10,000 fine
On or about November 7 , 2004.
Indictment

James Allen Pelloat will plead guilty to the following£l:owcases,
all 2“d Degree Felonies: No, ND-599l, lmproper Relationship
(21.12 P.C.); M,-Smi-Assade-(i+M-F=€°.)? ND-5593,
Sexual Assault (21.011 P.C.); ND-5594 improper Relationship
(2!.12 P.C.); and ND-5617 Sexual Assault (2}.0|1 P.C.),
reduced from Aggravated Sexual Assault (22.021 P.C.). Case
No. ND-SG|B, lmproper Relationship (2|.12 P.C.) will be
dismissed. The defendant will receive a sentence of twenty
(20) years on each of the dw(cases, with the sentence in case `
No. ND-5992 and the sentence in c se No. ND-5617 to run
consecutively. The sentences in the ¢}F“:e remaining cases are
to run concurrent|y. Defendant will receive credit for time
served in the Newton County Jail in the amount of 138 days.

Guilty

Not Applicable
Guilty
Not Applicable

Not Applicable

Not Applicable
March 24, 2005

Twenty (20) years in the
Institutional Division-TDCJ, and §§ fine
138 days

DSZ: ludgment of Conviction by Coun; Direct Sentencc, Cause No. ND 5591; Page l 0f3 Pages

 

 

 

otto ron Rizcoac

No. ND 5593 (singie Count) TRN 010 107 3208 2105 inn 214 _13 2; 33

THE sTATE oF TEXAS
v. k
JAMES ALLEN PELLoAr,

DEFENDAN'I`
S_IQ: TX

§
§
§

IN THE 1-A JUDICIALL~"" "
DISTRICT COURT orr
NEWTON couNW;-i:a

  
 

JUDGMENT oF CoNvICTIoN BY CoURT;
SENTENCE TO Institutional Division. TDCJ

DATE OF JUDGMENT:

JUDGE PRESIDING:

A'I'I`ORNEY FOR THE STATE:
A'I'I`ORNEY FOR THE DEFENDANT:
- OFFENSE:
STATUTE FOR OFFENSE:
DEGREE'OF OFFENSE:
APPLICABLE PUNISHMENT RANGE
(including enhancements, if any):

- DATE OF OFFENSE.'
CHARGING INSTRUMEN.'[;

TERMS OF PLEA AGREEMENT

§IN T‘ijETAIL[:

 

 

 

_ PLEA TO OFFENSE:

PLEA 'I`O ENHANCEMENT
PARAGRAPH(S l:

VERDICT FOR OFFENSE:
FINDING ON ENHANCEMENT:
AFFIRMATIVE FlNDING ON DEADLY
WEAPON:

OTHER AFFIRMATIVE SPECIAL
FINDINGS:

'DA'I`E SENTENCE IMPOSED:
PUNlSHMENT AND PLACE OF
CONF[NE;MENT:

 

 

 

 

'I`IME CREDITED TO SENTENCE:
COURT COSTS:

March 24, 2005

Monte D. Lawlis

A. W Davis, Jr.

William S, Morian, Jr.
Sexual Assault

Section 22.011, Penai Code
Second Degree Felony

Second Degree 2-20 yrs in prison/max $l0,000 fine
November 7, 2004
Indictment

. . . 435
James Allen Pelloat will plead guilty to the following cases,
all 2"d Degree Felonies: No, ND-599l, lmproper Rclationship
(21.12 P.C.); ND-5593,
Sexual Assault (21.011 P.C.); ND-5594 improper Relationship
(21.12 P.C.); and ND-5617 Sexuai Assault (21.011 P.C.),
reduced from Aggravated Sexual Assault (22.021 P.C.). Case
No. ND-5618, Improper Relationship (21.12 P.C.) will be
dismissed. The defendant will receive a sentence of twenty
(20) years on each of the cases, with the sentence in case
No. ND-5992 and the sentence in case No. ND-56l7 to_ run
consecutively. The sentences in the remaining cases are
to run concurrentiy. Defendant will receive credit for time

' served in the Newton County Jail in the amount of 138 days

Guii¢y

Not Applicable
Guilty t
Not Applicable

Not Applicable

Not Applicable
March 24, 2005

'I`wenty (20) years in the

Institutiona| Division-TDCJ, and § fine
138 days .
None

DSZ: Judgment ofConviction by Coun; Direct Sentence, Cause No. ND 5593; Page | of 3 Pages

 

]_.

No. ND 5594 (Single Count)_TRN 010 107 3208

iHE sTATE oF TEXAS
V.
JAMES¢ALLEN PELLoAr,
DEFENDANT

gm Tx

 

men rca REcor